Title: From James Madison to Anthony Merry, [10] January 1806
From: Madison, James
To: Merry, Anthony


                    
                        Sir
                        Dept. of State Jany. [10] 1806
                    
                    I have recd. the letter in which you have done me the honor to communicate for the information of this Govt that his Britannic Majesty has

directed a discontinuance of the Blockade at the entrance of the rivers Elbe & Weser.
                    Considering communications from your Govt. on such occasions, as made with a view to relieve our merchants from the uncertainty they might otherwise be under, whether on arriving at a given port they would or would not find it in a State of blockade, & be warned agst: entering it, the communications are received as friendly marks of attention to the commercial interests of the U. States. You will pardon me for remarking at the same time that this is the only light in which they can be reconciled, with the true principles of blockade and the unquestionable rights of neutral commerce.
                